      Case 3:19-cv-00047-DHB-BKE Document 42 Filed 06/08/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT

                     FOR THE SOUTHERN DISTRICT OF GEORGIA

                                     DUBLIN DIVISION

JASON NEWTON and VANZEL NEWTON, )
                                  )
            Plaintiffs,           )
                                  )
      v.                          )                        CV 319-047
                                  )
ROOSEN VERCHETTI & OLIVER – GA    )
PLLC (LLC) and TRANSWORLD         )
SYSTEMS, INC.,                    )
                                  )
            Defendants.           )
                             _________

                                          ORDER
                                          _________

       Before the Court is the parties’ joint status report as directed by the Court’s March 5,

2020 and December 6, 2019 Orders staying discovery pending resolution of the parties’ cross

motions for summary judgment. (Doc. nos. 24, 39.) In the Court’s March 5th order, the

Court continued the stay of discovery and ordered the parties to file a joint status report on or

before June 1, 2020, informing the Court of the status of the summary judgment motions

filed in a related case before the Middle District of Georgia. (Doc. no. 39); see Pierce v.

Roosen, Verchetti, & Olivier-GA PLLC (LLC), Case No. 5:19-cv-00075-MTT (M.D. Ga.

Mar. 8, 2019). In their joint status report, the parties report the summary judgment motions in

the related case remain pending and request the Court continue the stay of discovery. (Doc.

no. 41.)

       The Court GRANTS the parties’ request to continue the stay and ORDERS the

parties to file a joint status report by the earlier of September 4, 2020, or seven days after
      Case 3:19-cv-00047-DHB-BKE Document 42 Filed 06/08/20 Page 2 of 2




resolution of the summary judgment motions in the related case.

       SO ORDERED this 8th day of June, 2020, at Augusta, Georgia.




                                             2
